5/15/2020                Case 1:20-cv-08042-PKC     Document
                                             'When They             46-15
                                                        See Us' Haunts          Filed
                                                                       Prosecutor       07/01/20
                                                                                  Linda Fairstein          Page 1 of 58
                                                                                                  | Vanity Fair




                   When They See Us Haunts Prosecutor Linda
                                  Fairstein
      The prosecutor turned author has faced scrutiny before, thanks to her role in convicting the exonerated Central Park
     Five—but Ava DuVernay’s limited series about the teenagers has created a watershed moment, as Fairstein resigns from
                                                     multiple boards amid calls for a boycott of her novels.

                                                                            B Y LA UR A B R A D LE Y

                                                                                J U N E 5 , 2 0 19




    BY P E TE R KR AM E R /N BC/N BC N E WS WIR E VIA G E TTY IM AG E S .




    A
                         va DuVernay’s most recent Netflix project, When They See Us, is already proving to be some of her
                         most impactful work yet—at least, in terms of tangibly forcing change. The four-part limited series tells
                         the story of the Central Park Five, a group of black and Latino teenagers who were wrongfully convicted
                         in 1990 for beating and raping a jogger in Central Park. Linda Fairstein, the chief Manhattan sex-
    crimes prosecutor who was not the lead prosecutor but oversaw the case, has faced scrutiny before for the role she
    played in the boys’ conviction. But When They See Us might have actually created a watershed moment: days after its
    release, Fairstein has resigned from multiple boards as calls for a boycott of her work erupt online.
https://www.vanityfair.com/hollywood/2019/06/linda-fairstein-boycott-backlash-when-they-see-us-ava-duvernay                          1/2
                                                                                                               P-APP002831
5/15/2020              Case 1:20-cv-08042-PKC     Document
                                           'When They             46-15
                                                      See Us' Haunts          Filed
                                                                     Prosecutor       07/01/20
                                                                                Linda Fairstein          Page 2 of 58
                                                                                                | Vanity Fair

    So far Fairstein has resigned from at least two nonprofits: the Vassar College Board of Trustees, following an online
    petition from students and a formal review by the college, and Safe Horizon, a New York City–based organization that
    seeks to help victims of domestic abuse. According to Vassar president Elizabeth Bradley, Fairstein resigned
    because she “believed that her continuing as a Board member would be harmful to Vassar.”

    Speaking with the Daily Beast, DuVernay said she reached out to several people involved in the case while developing
    When They See Us. “I informed them that I was making the film, that they would be included, and invited them to sit
    with me and talk with me so that they could share their point of view and their side of things so that I could have that
    information as I wrote the script with my co-writers,” DuVernay said. “Linda Fairstein actually tried to negotiate. I
    don’t know if I’ve told anyone this, but she tried to negotiate conditions for her to speak with me, including approvals
    over the script and some other things. So you know what my answer was to that, and we didn’t talk.”

    Felicity Huffman plays Fairstein in DuVerney’s series, which dramatizes both the group’s conviction and what
    happened after their convictions were overturned. In the series, as in real life, the Washington Post notes, Fairstein
    remains steadfast that the investigation and prosecution was upright, and that the confessions of the wrongfully
    accused were not coerced.


                                                                      Get 1 year for $15.
                                                                            Join now




    After decades working in law, Fairstein parlayed her knowledge of the legal system into a career as an author, writing
    internationally best-selling mystery novels about a Manhattan-based prosecutor named Alexandra Cooper. As the Post
                                                                          Read Full Story
    notes, Fairstein’s literary career has not been without controversy either; days after Mystery Writers of America




                                                                              Get 1 year unlimited access for $15.
                                                                                       Join now




https://www.vanityfair.com/hollywood/2019/06/linda-fairstein-boycott-backlash-when-they-see-us-ava-duvernay                        2/2
                                                                                                                     P-APP002832
       Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 3 of 58




   1. Home
   2. TV
   3. News

Jul 6, 2017 11:05am PT

Ava DuVernay Bringing Central Park Five
Limited Series to Netflix
By Elizabeth Wagmeister
4

   
   
   
   
   




Courtesy of Netflix

Ava DuVernay is continuing her relationship with Netflix, bringing a limited series about
the Central Park Five case to the streaming giant, Variety has learned.

Netflix has greenlit the five-part scripted series for a 2019 debut. DuVernay created the
project and will write and direct all five installments.

Participant Media, Tribeca Productions and Harpo Films are behind the limited series with
Oprah Winfrey, Jeff Skoll, Jonathan King, Jane Rosenthal and Berry Welsh serving as




                                                                               P-APP002833
      Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 4 of 58




executive producers alongside DuVernay. The project is the latest collaboration for Winfrey
and DuVernay who worked together on the Oscar-winning “Selma” and OWN’s “Queen
Sugar.” For DuVernay, the project marks a return to Netflix for the filmmaker who wrote
and directed the platform’s 2016 documentary “13th.”

“I had an extraordinary experience working with Netflix on ’13th’ and am overjoyed to
continue this exploration of the criminal justice system as a narrative project with Cindy
Holland and the team there,” said DuVernay. “The story of the men known as Central Park
Five has riveted me for more than two decades. In their journey, we witness five innocent
young men of color who were met with injustice at every turn — from coerced confessions
to unjust incarceration to public calls for their execution by the man who would go on to be
the President of the United States.”

Based on the true story of the notorious Central Park Five case, each part of the
limited series will focus on one of the five teenagers from Harlem — Antron McCray,
Kevin Richardson, Yusef Salaam, Raymond Santana and Korey Wise — who were
wrongly convicted of raping Trisha Meili in Central Park. The series will span from
the spring of 1989, when each were first questioned about the incident, to 2014 when
they were exonerated and a settlement was reached with the city of New York.

“This is one of the most talked-about cases of our time and Ava’s passionate vision
and masterful direction will bring the human stories behind the headlines to life in this
series,” said Cindy Holland, vice president of original content for Netflix. “After
powerfully reframing the public conversation about criminality and injustice in ’13th,’
Ava now turns a new lens to a case that exposes deep flaws in our criminal justice
system.”

Participant Media’s King added, “It’s an honor to be partnering again with Ava, a
uniquely tenacious and inspiring artist. The events of this shocking story continue to
resonate today, and the way Ava has chosen to focus intimately on the five young men
foregrounds the human costs of this kind of tragedy. We are looking forward to
working with Netflix, Tribeca and Harpo on Participant’s first scripted episodic
series.”

DuVernay is repped by CAA and attorney Nina Shaw of Del Shaw Moonves Tanaka
Finkelstein & Lezcano. Tribeca Productions is also repped by CAA.




                                                                              P-APP002834
Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 5 of 58




                                                                    P-APP002835
5/12/2020              Case 1:20-cv-08042-PKC              Document
                                 After Furor, Literary Group              46-15
                                                             Withdraws Honor           Filed
                                                                             for ‘Central       07/01/20
                                                                                          Park Five’              Page
                                                                                                     Prosecutor - The New 6 ofTimes
                                                                                                                          York  58
                                  https://nyti.ms/2DQGBNq



After Furor, Literary Group Withdraws Honor for ʻCentral Park Fiveʼ
Prosecutor
By Sean Piccoli and Michael Gold

Nov. 28, 2018


[What you need to know to start the day: Get New York Today in your inbox.]

Just two days after it came under ﬁre for announcing an award for a novelist and former New York City prosecutor
who oversaw the prosecution of the Central Park Five — teenage boys wrongly convicted of rape in 1989 — the
organization behind the award withdrew it.

Mystery Writers of America, which promotes mystery and detective ﬁction and presents the annual Edgar Awards,
said Thursday that it would no longer honor Linda Fairstein, a best-selling crime author, with one of its “Grand
Master” awards for literary achievement.

The New York-based organization said in a statement that its board “was unaware” of Ms. Fairstein’s role in the
infamous Central Park Five case until members raised concerns.

“After profound reﬂection, the Board has decided that M.W.A. cannot move forward with an award that lacks the
support of such a large percentage of our members,” the group said.

The furor began on Tuesday when Mystery Writers of America announced that Ms. Fairstein would be one of two
writers honored as Grand Masters at the organization’s awards banquet next spring in New York. Ms. Fairstein is the
author of 20 novels about a ﬁctional Manhattan prosecutor, Alexandra Cooper, modeled on her own real-life past work
as the chief of the sex-crimes unit of the Manhattan district attorney’s ofﬁce.

In June, the city released thousands of pages of internal law enforcement documents from the original Central Park
Five investigation — some never previously made public — that reinforced the decision in 2002, based on DNA
evidence, to overturn the convictions for all ﬁve defendants, who had confessed to the crime. In July, Ms. Fairstein
wrote an op-ed in the New York Law Journal defending the prosecution. “The confessions were not coerced,” she
wrote.

Another writer and Edgar Award winner, Attica Locke, in a series of tweets on Tuesday, urged the organization to
honor someone else. “She is almost single-handedly responsible for the wrongful incarceration of the Central Park
Five,” wrote Ms. Locke, who also worked on ﬁlmmaker Ava DuVernay’s upcoming Netﬂix docudrama on the case.

Ms. Locke wrote that Ms. Fairstein “never apologized or recanted her insistence” on the boys’ guilt despite their
subsequent exonerations. “Just because she has a ﬂourishing publishing career does not mean we should ignore her
past — or her continued unwillingness to accept responsibility for ruining ﬁve innocent men’s lives,” she wrote. “I
cannot support this decision.”

Ms. Fairstein ﬁred back at Ms. Locke on Twitter, defending her ofﬁce’s handling of the prosecution while also
minimizing her own role in it. “I was neither the prosecutor nor investigator in the case you mention,” Ms. Fairstein
wrote. “I was certainly NOT the person who ʻsingle-handedly spearheaded’ the investigation,” Ms. Fairstein wrote.

“Why don’t you and I have a civilized conversation, so I can refresh you with the facts?” She wrote. “Thank you.”




https://www.nytimes.com/2018/11/28/nyregion/linda-fairstein-central-park-5.html?auth=login-email&login=email                          1/3
                                                                                                                        P-APP002836
5/12/2020              Case 1:20-cv-08042-PKC              Document
                                 After Furor, Literary Group              46-15
                                                             Withdraws Honor           Filed
                                                                             for ‘Central       07/01/20
                                                                                          Park Five’              Page
                                                                                                     Prosecutor - The New 7 ofTimes
                                                                                                                          York  58
On Thursday, after Mystery Writers of America made its announcement, she thanked the organization for listening to
her concerns.




                                 Ms. Fairstein was chief of the sex-crimes unit of the Manhattan district attorney’s
                                 ofﬁce. New York Daily News, via Getty Images



Ms. Fairstein, in a statement posted to Facebook on Thursday, she said she was “extremely disappointed” with the
group’s decision and remained “enormously proud” of her work with the sex-crimes unit.

“I thank M.W.A. for the initial honor and for the joy it inspired, which can never be revoked, and I am happy to
enthusiastically support the new Grand Master,” she wrote.

Ms. Fairstein could not be reached for comment on Wednesday, and a representative responded to a request for an
interview on Thursday to the Facebook post.

Ofﬁcials with the Mystery Writers of America did not immediately respond to calls and emails on Wednesday. “We
are taking seriously the issues raised by Attica Locke,” read a statement posted to the organization’s website that has
since been removed. “Our board is going to discuss these concerns as soon as possible and make a further statement
soon.”

On Facebook, novelist Andrew Gross defended Ms. Fairstein on Wednesday as a worthy Edgar Award recipient: “For
a person who has devoted her career to real-world situations that have advanced women’s rights to be attacked and
demonized by people whose toughest real-world decisions are how to deﬁne a gerund or what book to review is a sign
that the inmates are truly running the asylum.”

In an interview on Wednesday, Kellye Garrett, a novelist, said Mystery Writers of America should rescind the award
if Ms. Fairstein did not volunteer to give it up. Ms. Garrett praised the organization but said its leaders should explain
how they came to choose Ms. Fairstein in the ﬁrst place. “It’s not a secret, her connection to the Central Park Five,”
she said.

“They have work to do,” Ms. Garrett said, “especially when it comes to inclusivity and embracing writers from
marginalized communities.”


https://www.nytimes.com/2018/11/28/nyregion/linda-fairstein-central-park-5.html?auth=login-email&login=email                          2/3
                                                                                                                        P-APP002837
5/12/2020              Case 1:20-cv-08042-PKC              Document
                                 After Furor, Literary Group              46-15
                                                             Withdraws Honor           Filed
                                                                             for ‘Central       07/01/20
                                                                                          Park Five’              Page
                                                                                                     Prosecutor - The New 8 ofTimes
                                                                                                                          York  58
At an anxious moment in the city’s history, with violent crime near its peak, police in 1989 arrested ﬁve boys, all black
and Hispanic and ages 14 to 16, for the rape and near-fatal beating of Trisha Meili, a 28-year-old white woman who
was attacked as she jogged through Central Park after work.

All ﬁve youths said their confessions were coerced. But all were convicted in 1990. Four of the teenagers spent about
seven years in prison. The other was incarcerated for 13 years. Twelve years after the convictions, DNA evidence
pointed to a serial rapist, Matias Reyes, who confessed to the attack while serving a life sentence for other crimes.
The Manhattan district attorney agreed to vacate the Central Park Five convictions in 2002. The ﬁve — Antron
McCray, Kevin Richardson, Yusef Salaam, Raymond Santana Jr. and Kharey Wise — later received a settlement from
the city totaling nearly $45 million.




https://www.nytimes.com/2018/11/28/nyregion/linda-fairstein-central-park-5.html?auth=login-email&login=email                          3/3
                                                                                                                        P-APP002838
Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 9 of 58




                                                                    P-APP002839
5/12/2020              Case 1:20-cv-08042-PKC              Document
                                  After Furor, Literary Group              46-15
                                                              Withdraws Honor          Filed
                                                                              for ‘Central      07/01/20
                                                                                           Park Five’ Prosecutor -Page
                                                                                                                  The New10
                                                                                                                          Yorkof 58
                                                                                                                              Times


                                           https://nyti.ms/2DQGBNq



After Furor, Literary Group Withdraws Honor for ʻCentral
Park Fiveʼ Prosecutor
By Sean Piccoli and Michael Gold

Nov. 28, 2018


[What you need to know to start the day: Get New York Today in your inbox.]

Just two days after it came under ﬁre for announcing an award for a novelist and former
New York City prosecutor who oversaw the prosecution of the Central Park Five — teenage
boys wrongly convicted of rape in 1989 — the organization behind the award withdrew it.

Mystery Writers of America, which promotes mystery and detective ﬁction and presents the
annual Edgar Awards, said Thursday that it would no longer honor Linda Fairstein, a best-
selling crime author, with one of its “Grand Master” awards for literary achievement.

The New York-based organization said in a statement that its board “was unaware” of Ms.
Fairstein’s role in the infamous Central Park Five case until members raised concerns.

“After profound reﬂection, the Board has decided that M.W.A. cannot move forward with an
award that lacks the support of such a large percentage of our members,” the group said.

The furor began on Tuesday when Mystery Writers of America announced that Ms. Fairstein
would be one of two writers honored as Grand Masters at the organization’s awards banquet
next spring in New York. Ms. Fairstein is the author of 20 novels about a ﬁctional Manhattan
prosecutor, Alexandra Cooper, modeled on her own real-life past work as the chief of the sex-
crimes unit of the Manhattan district attorney’s ofﬁce.

In June, the city released thousands of pages of internal law enforcement documents from the
original Central Park Five investigation — some never previously made public — that
reinforced the decision in 2002, based on DNA evidence, to overturn the convictions for all
ﬁve defendants, who had confessed to the crime. In July, Ms. Fairstein wrote an op-ed in the
New York Law Journal defending the prosecution. “The confessions were not coerced,” she
wrote.

Another writer and Edgar Award winner, Attica Locke, in a series of tweets on Tuesday,
urged the organization to honor someone else. “She is almost single-handedly responsible for
the wrongful incarceration of the Central Park Five,” wrote Ms. Locke, who also worked on

https://www.nytimes.com/2018/11/28/nyregion/linda-fairstein-central-park-5.html                                                       1/3
                                                                                                                        P-APP002840
5/12/2020              Case 1:20-cv-08042-PKC              Document
                                  After Furor, Literary Group              46-15
                                                              Withdraws Honor          Filed
                                                                              for ‘Central      07/01/20
                                                                                           Park Five’ Prosecutor -Page
                                                                                                                  The New11
                                                                                                                          Yorkof 58
                                                                                                                              Times

ﬁlmmaker Ava DuVernay’s upcoming Netﬂix docudrama on the case.

Ms. Locke wrote that Ms. Fairstein “never apologized or recanted her insistence” on the boys’
guilt despite their subsequent exonerations. “Just because she has a ﬂourishing publishing
career does not mean we should ignore her past — or her continued unwillingness to accept
responsibility for ruining ﬁve innocent men’s lives,” she wrote. “I cannot support this
decision.”

Ms. Fairstein ﬁred back at Ms. Locke on Twitter, defending her ofﬁce’s handling of the
prosecution while also minimizing her own role in it. “I was neither the prosecutor nor
investigator in the case you mention,” Ms. Fairstein wrote. “I was certainly NOT the person
who ʻsingle-handedly spearheaded’ the investigation,” Ms. Fairstein wrote.

“Why don’t you and I have a civilized conversation, so I can refresh you with the facts?” She
wrote. “Thank you.”

On Thursday, after Mystery Writers of America made its announcement, she thanked the
organization for listening to her concerns.




                     Ms. Fairstein was chief of the sex-crimes unit of the Manhattan district attorney’s
                     ofﬁce. New York Daily News, via Getty Images




https://www.nytimes.com/2018/11/28/nyregion/linda-fairstein-central-park-5.html                                                       2/3
                                                                                                                        P-APP002841
5/12/2020              Case 1:20-cv-08042-PKC              Document
                                  After Furor, Literary Group              46-15
                                                              Withdraws Honor          Filed
                                                                              for ‘Central      07/01/20
                                                                                           Park Five’ Prosecutor -Page
                                                                                                                  The New12
                                                                                                                          Yorkof 58
                                                                                                                              Times

Ms. Fairstein, in a statement posted to Facebook on Thursday, she said she was “extremely
disappointed” with the group’s decision and remained “enormously proud” of her work with
the sex-crimes unit.

“I thank M.W.A. for the initial honor and for the joy it inspired, which can never be revoked,
and I am happy to enthusiastically support the new Grand Master,” she wrote.

Ms. Fairstein could not be reached for comment on Wednesday, and a representative
responded to a request for an interview on Thursday to the Facebook post.

Ofﬁcials with the Mystery Writers of America did not immediately respond to calls and
emails on Wednesday. “We are taking seriously the issues raised by Attica Locke,” read a
statement posted to the organization’s website that has since been removed. “Our board is
going to discuss these concerns as soon as possible and make a further statement soon.”

On Facebook, novelist Andrew Gross defended Ms. Fairstein on Wednesday as a worthy
Edgar Award recipient: “For a person who has devoted her career to real-world situations
that have advanced women’s rights to be attacked and demonized by people whose toughest
real-world decisions are how to deﬁne a gerund or what book to review is a sign that the
inmates are truly running the asylum.”

In an interview on Wednesday, Kellye Garrett, a novelist, said Mystery Writers of America
should rescind the award if Ms. Fairstein did not volunteer to give it up. Ms. Garrett praised
the organization but said its leaders should explain how they came to choose Ms. Fairstein in
the ﬁrst place. “It’s not a secret, her connection to the Central Park Five,” she said.

“They have work to do,” Ms. Garrett said, “especially when it comes to inclusivity and
embracing writers from marginalized communities.”

At an anxious moment in the city’s history, with violent crime near its peak, police in 1989
arrested ﬁve boys, all black and Hispanic and ages 14 to 16, for the rape and near-fatal
beating of Trisha Meili, a 28-year-old white woman who was attacked as she jogged through
Central Park after work.

All ﬁve youths said their confessions were coerced. But all were convicted in 1990. Four of the
teenagers spent about seven years in prison. The other was incarcerated for 13 years. Twelve
years after the convictions, DNA evidence pointed to a serial rapist, Matias Reyes, who
confessed to the attack while serving a life sentence for other crimes. The Manhattan district
attorney agreed to vacate the Central Park Five convictions in 2002. The ﬁve — Antron
McCray, Kevin Richardson, Yusef Salaam, Raymond Santana Jr. and Kharey Wise — later
received a settlement from the city totaling nearly $45 million.

https://www.nytimes.com/2018/11/28/nyregion/linda-fairstein-central-park-5.html                                                       3/3
                                                                                                                        P-APP002842
Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 13 of 58




                                                                     P-APP002843
5/12/2020             Case 1:20-cv-08042-PKC
                                      Mystery Writers Document        46-15
                                                      of America Withdraws        Filed
                                                                           Fairstein Award07/01/20        Page
                                                                                           – Mystery Writers       14 of 58
                                                                                                             of America

About MWA
How to Become a Member of MWA
Bene ts of Membership
Active Status Member Directory
MWA Publications
Approved Publisher List
Approved Publishers Guidelines
Regional Chapters
Contact MWA National O ce
The Edgar Awards
                                                                                                                               
Full Website
TheEdgars.com
2020 Edgar Nominees
Category Information
Edgar Submission Information
                                                                                                                               
Current Submissions



       MYSTERY WRITERS OF AMERICA


About MWA
Membership
MWA Publications
Literacy
Members Only
MWA Store
Edgar® Awards
Contact MWA


                                                                                      BUSINESS ANNOUNCEMENTS /
                                                                                       EDGAR® AWARDS

       



https://mysterywriters.org/mystery-writers-of-america-withdraws-fairstein-award/                                                   1/4
                                                                                                                 P-APP002844
5/12/2020             Case 1:20-cv-08042-PKC
                                      Mystery Writers Document        46-15
                                                      of America Withdraws        Filed
                                                                           Fairstein Award07/01/20        Page
                                                                                           – Mystery Writers       15 of 58
                                                                                                             of America



                                                                                      Mystery Writers of
       
                                                                                       America
                                                                                       Withdraws
                                                                                       Fairstein Award
                                                                                       BY MWA · NOVEMBER 29, 2018

                                                                                       November 29, 2018 –                    SHARE

                                                                                       New York, NY – On
                                                                                                                               
                                                                                       Tuesday, November
                                                                                       27, Mystery Writers of                 
                                                                                       America announced
                                                                                                                               
                                                                                       the recipients of Grand
                         MWA’S MISSION
                                                                                       Master, Raven & Ellery                 
                                                                                       Queen Awards, special
                                                                                                                               
                         MWA is the premier organization for mystery                   awards given out
                         and crime writers, professionals allied to the                annually. Shortly                      
                         crime-writing eld, aspiring crime writers, and
                                                                                       afterwards, the MWA
                         folks who just love to read crime ction.                                                              
                                                                                       membership began to
                                                                                       express concern over                   
                                                                                       the inclusion of Linda
                         CONTACT MWA
                                                                                       Fairstein as a Grand
                                                                                       Master, citing
                         Mystery Writers of America                                    controversy in which
                         1140 Broadway, Suite 1507                                     she has been involved.
                         New York, NY 10001
                         phone: 212-888-8171                                           When the MWA Board
                         fax: 212-888-8107                                             made its selection, it
                         Email us                                                      was unaware of Ms.
                         Facebook
                                                                                       Fairstein’s role in the
                         Twitter
                                                                                       controversy.

                                                                                       After profound
                         MWA QUICK LINKS
                                                                                       re ection, the Board
https://mysterywriters.org/mystery-writers-of-america-withdraws-fairstein-award/                                                      2/4
                                                                                                                 P-APP002845
5/12/2020             Case 1:20-cv-08042-PKC
                                      Mystery Writers Document        46-15
                                                      of America Withdraws        Filed
                                                                           Fairstein Award07/01/20        Page
                                                                                           – Mystery Writers       16 of 58
                                                                                                             of America

                                                                                       has decided that MWA

                            Renew your MWA membership
                                                                                       cannot move forward
                                                                                       with an award that
                            Membership Application                                    lacks the support of
                                                                                       such a large
                            MWA’s Mission
                                                                                       percentage of our
                            Active Status Member Listing                              members. Therefore,
                                                                                       the Board of Directors
                            Contact MWA National O ce                                 has decided to
                                                                                       withdraw the Linda
                            MWA Presents: Classics….
                                                                                       Fairstein Grand Master
                            MWA Publications                                          award. We realize that
                                                                                       this action will be
                            Approved Publisher List                                   unsatisfactory to
                                                                                       many. We apologize
                            Approved Publisher Guidelines
                                                                                       for any pain and
                            Minotaur/MWA First Crime Novel Contest                    disappointment this
                                                                                       situation has caused.
                            Helen McCloy Scholarship
                                                                                       MWA will be
                                                                                       reevaluating and
                         2020 EDGAR AWARDS SPECIAL EDITION                             signi cantly revising
                                                                                       its procedures for
                                                                                       selecting honorary
                                                                                       awards in the future.
                                                                                       We hope our members
                                                                                       will all work with us to
                                                                                       move forward from
                                                                                       this extremely
                                                                                       troubling event and
                                                                                       continue to build a
                                                                                       strong and inclusive
                                                                                       organization.



https://mysterywriters.org/mystery-writers-of-america-withdraws-fairstein-award/                                               3/4
                                                                                                                 P-APP002846
5/12/2020             Case 1:20-cv-08042-PKC
                                      Mystery Writers Document        46-15
                                                      of America Withdraws        Filed
                                                                           Fairstein Award07/01/20        Page
                                                                                           – Mystery Writers       17 of 58
                                                                                                             of America



                         MWA’s Privacy Policy




                         MWA’s Diversity/Harassment Statement



                                                                                   
       Mystery Writers of America © 2020. All Rights Reserved.




https://mysterywriters.org/mystery-writers-of-america-withdraws-fairstein-award/                                               4/4
                                                                                                                 P-APP002847
5/12/2020             CaseLinda
                             1:20-cv-08042-PKC                 Document
                                Fairstein's award rescinded by Mystery Writers of46-15      Filed
                                                                                  America over       07/01/20
                                                                                               her role in Central ParkPage    18
                                                                                                                       Five case    ofWashington
                                                                                                                                 - The 58        Post




                                                               Democracy Dies in Darkness



        Mystery writers group rescinds award from sex
        crimes prosecutor over her role in Central Park
        Five rape case
        By Meagan Flynn

        November 30, 2018 at 6:44 a.m. EST


        For more than 60 years, Mystery Writers of America has bestowed honors on
        luminaries such as Stephen King and Alfred Hitchcock. For about 48 hours this
        week, longtime sex-crimes prosecutor Linda Fairstein joined their ranks.


        On Tuesday, Fairstein, the former chief of the sex-crimes unit at the Manhattan
        District Attorney’s Office, was awarded the association’s Grand Master Award, its
        highest honor. “How is THIS news for a thrilling surprise," she wrote on Twitter. “I
        am Mystery Writers of America 2019 GRANDMASTER.....I’m pinching myself.”


        She wasn’t the only one surprised. In a matter of hours, fellow novelists were calling
        on the association to take the award back.




                                                                                AD




https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/   1/9
                                                                                                                               P-APP002848
5/12/2020             CaseLinda
                             1:20-cv-08042-PKC                 Document
                                Fairstein's award rescinded by Mystery Writers of46-15      Filed
                                                                                  America over       07/01/20
                                                                                               her role in Central ParkPage    19
                                                                                                                       Five case    ofWashington
                                                                                                                                 - The 58        Post




        The problem wasn’t her writing. It was Fairstein’s role as a prosecutor in the Central
        Park Five jogger rape case, one of the most infamous wrongful conviction cases in
        New York history.


        By Thursday afternoon, Fairstein was no longer a 2019 Grand Master. Responding
        to the fury from its members, Mystery Writers of America rescinded her award.


        “After profound reflection,” the association said in a statement Thursday, “the
        Board has decided that MWA cannot move forward with an award that lacks support
        of such a large percentage of our members. Therefore, the Board of Directors has
        decided to withdraw the Linda Fairstein Grand Master award. We realize that this
        action will be unsatisfactory to many. We apologize for any pain and
        disappointment this situation has caused.”




                                                                                AD




        Fairstein, who has written 20 novels about a sex crimes prosecutor named
        Alexandra Cooper, said in a statement Thursday that she was “extremely
        disappointed, of course, to have this great award-designation revoked so hastily.”




https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/   2/9
                                                                                                                               P-APP002849
5/12/2020             CaseLinda
                             1:20-cv-08042-PKC                 Document
                                Fairstein's award rescinded by Mystery Writers of46-15      Filed
                                                                                  America over       07/01/20
                                                                                               her role in Central ParkPage    20
                                                                                                                       Five case    ofWashington
                                                                                                                                 - The 58        Post

        “I thank MWA for the initial honor and for the joy it inspired, which can never be
        revoked, and I am happy to enthusiastically support the new Grand Master," she
        said.


        The case of the Central Park Five, referring to the five teenage African American and
        Hispanic boys who were wrongfully convicted of raping a jogger, was one of the
        most sensationalized crimes of the 1980s, inflaming racial tensions and adding
        fodder to rhetoric that warned of teenage “super-predators” tearing apart
        communities. At the time, Donald Trump took out full-page ads in the nation’s
        largest newspapers demanding to “BRING BACK THE DEATH PENALTY,” warning
        of “bands of wild criminals roam[ing] our neighborhoods,” and wishing they be
        “forced to suffer." He insisted as recently as 2016 that the five men were still guilty
        despite their later exonerations.




                                                                                AD




        Fairstein was not the lead prosecutor on the case, but as sex crimes unit chief, she
        was the supervisor.




https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/   3/9
                                                                                                                               P-APP002850
5/12/2020             CaseLinda
                             1:20-cv-08042-PKC                 Document
                                Fairstein's award rescinded by Mystery Writers of46-15      Filed
                                                                                  America over       07/01/20
                                                                                               her role in Central ParkPage    21
                                                                                                                       Five case    ofWashington
                                                                                                                                 - The 58        Post

        She was present while the suspects were interrogated for hours, describing her role
        in a 2002 interview with the New Yorker as being “the 800-pound gorilla, to help
        [the lead prosecutor] and the cops get the resources they needed." Four of the five
        boys ultimately falsely confessed on video under pressure. In 2002, however, a
        serial rapist, Matias Reyes, came forward and said he was the real attacker — a
        confession bolstered by the fact that his DNA matched the semen found on the
        victim. The five teenagers were later exonerated.


        But as recently as Tuesday, Fairstein has continued to suggest that the Central Park
        Five are guilty of something — if not the rape, then assault. Fairstein has held
        steadfast to the belief that “these five men were participants, not only in the other
        attacks that night but in the attack on the jogger,” as she summarized it to the New
        Yorker in 2002. Fairstein contended the boys simply “moved on” before Reyes
        finished the assault, leaving his DNA behind — despite the fact that Reyes has
        insisted he acted alone.




                                                                                AD




        As recently as July 2018, after thousands of pages of documents from the case were
        released, Fairstein penned an essay for the New York Law Journal defending the
        investigation and prosecution, insisting the confessions were not coerced.




https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/   4/9
                                                                                                                               P-APP002851
5/12/2020             CaseLinda
                             1:20-cv-08042-PKC                 Document
                                Fairstein's award rescinded by Mystery Writers of46-15      Filed
                                                                                  America over       07/01/20
                                                                                               her role in Central ParkPage    22
                                                                                                                       Five case    ofWashington
                                                                                                                                 - The 58        Post

        On Tuesday, mystery novelists began speaking out loudly against Fairstein’s award,
        some of whom said they had never heard of Fairstein’s involvement or comments
        about the Central Park jogger case until this week. But Attica Locke, author of
        “Bluebird, Bluebird,” was very familiar with her role in the case.


        “As a member and 2018 Edgar winner, I am begging you to reconsider having Linda
        Fairstein serve as a Grand Master in next year’s awards ceremony," Locke, who has
        writing credits on an upcoming Netflix docuseries about the Central Park rape case,
        wrote in a tweet addressed to Mystery Writers of America. "She is almost single-
        handedly responsible for the wrongful incarceration of the Central Park Five. For
        which she never apologized or recanted her insistence on their guilt for the most
        heinous of crimes.”




                                                                                AD




                       attica locke
                       @atticalocke

             .@EdgarAwards As a member and 2018 Edgar winner, I am
             begging you to reconsider having Linda Fairstein serve as a
             Grand Master in next year’s awards ceremony. She is almost
             singlehandedly responsible for the wrongful incarceration of the
             Central Park Five. 1/
                 1,223 1:02 PM - Nov 27, 2018

                 585 people are talking about this
https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/   5/9
                                                                                                                               P-APP002852
5/12/2020             CaseLinda
                             1:20-cv-08042-PKC                 Document
                                Fairstein's award rescinded by Mystery Writers of46-15      Filed
                                                                                  America over       07/01/20
                                                                                               her role in Central ParkPage    23
                                                                                                                       Five case    ofWashington
                                                                                                                                 - The 58        Post



        Writing in the Los Angeles Times on Tuesday, mystery novelist Steph Cha said
        Fairstein’s "presence among us should be the scandal of every conference — it
        probably would’ve been earlier if there had been more crime writers of color when
        the Five were exonerated in 2002.”


        Mystery Writers of America said it was never aware of the Central Park rape
        controversy, but by Tuesday, the group announced it was “taking seriously the
        issues raised" by Locke, who was first to urge the group to withdraw the award.


        Responding to Locke on Twitter, Fairstein quibbled with Locke’s suggestion that
        she was the lead prosecutor who “single-handedly” wrongfully incarcerated the five
        boys. “Why don’t you and I have a civilized conversation so I can refresh you with
        the facts?” she said.




                                                                                AD




        In another series of tweets, she again accused the five men of assault. “Talk to me
        about the other 6 men viciously attacked in the Park that night, which these and
        others admit doing. You don’t care about them? Good night.”

        .@atticalocke Talk to me about the other 6 men viciously attacked in the Park that night, which
        these and others admit doing. You don’t care about them? Good night.
        — Linda Fairstein (@LindaFairstein) November 27, 2018


https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/   6/9
                                                                                                                               P-APP002853
5/12/2020             CaseLinda
                             1:20-cv-08042-PKC                 Document
                                Fairstein's award rescinded by Mystery Writers of46-15      Filed
                                                                                  America over       07/01/20
                                                                                               her role in Central ParkPage    24
                                                                                                                       Five case    ofWashington
                                                                                                                                 - The 58        Post

        Their convictions for all other crimes, such as muggings or beatings, were also
        vacated.


        MWA’s Grand Master Award will remain with Martin Cruz Smith, who was
        presented the award alongside Fairstein.


        “MWA will be reevaluating and significantly revising its procedures for selecting
        honorary awards in the future," MWA said in its statement. "We hope our members
        will all work with us to move forward from this extremely troubling event and
        continue to build a strong and inclusive organization.”




                                                                                AD




https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/   7/9
                                                                                                                               P-APP002854
5/12/2020             CaseLinda
                             1:20-cv-08042-PKC                 Document
                                Fairstein's award rescinded by Mystery Writers of46-15      Filed
                                                                                  America over       07/01/20
                                                                                               her role in Central ParkPage    25
                                                                                                                       Five case    ofWashington
                                                                                                                                 - The 58        Post




https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/   8/9
                                                                                                                               P-APP002855
5/12/2020             CaseLinda
                             1:20-cv-08042-PKC                 Document
                                Fairstein's award rescinded by Mystery Writers of46-15      Filed
                                                                                  America over       07/01/20
                                                                                               her role in Central ParkPage    26
                                                                                                                       Five case    ofWashington
                                                                                                                                 - The 58        Post




;




https://www.washingtonpost.com/nation/2018/11/30/mystery-writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/   9/9
                                                                                                                               P-APP002856
5/12/2020             Case 1:20-cv-08042-PKC              Document
                               A Literary Group Rescinds Award            46-15Amid
                                                               For Linda Fairstein, Filed
                                                                                      Outcry07/01/20        Page
                                                                                             Over Her Role In Central 27
                                                                                                                      Parkof
                                                                                                                          Five58
                                                                                                                               Case




    A Literary Group Rescinds Award For Linda Fairstein, Amid
          Outcry Over Her Role In Central Park Five Case
                                               By MAD D Y FOLEY                November 29, 2018




                                                                       Paul Hawthorne/Getty Images Entertainment/Getty Images




   When the winners of the Mystery Writers of America's (MWA) 2019 Grand Master award
   were announced on Nov. 27, writer Attica Locke recognized a familiar name: Linda Fairstein.
   Locke, whose novel Bluebird, Bluebird won the 2018 Edgar Award for Best Mystery Novel
   from the MWA, is also a writer for Ava DuVernay's upcoming Netflix miniseries, Central Park
   5. Linda Fairstein, now a prolific mystery novelist, was the head of Manhattan's Sex Crimes
   Unit in the 1980s and '90s, and oversaw the prosecution of the Central Park Five, five
   teenagers wrongly imprisoned for the brutal beating and rape of 28-year-old Trisha Meili.
   Meili was white; all five boys, between the ages of 14 and 16, were either Black or Latino.

https://www.bustle.com/p/a-literary-group-rescinds-award-for-linda-fairstein-amid-outcry-over-her-role-in-central-park-five-case-13220990        1/5
                                                                                                                                   P-APP002857
5/12/2020             Case 1:20-cv-08042-PKC              Document
                               A Literary Group Rescinds Award            46-15Amid
                                                               For Linda Fairstein, Filed
                                                                                      Outcry07/01/20        Page
                                                                                             Over Her Role In Central 28
                                                                                                                      Parkof
                                                                                                                          Five58
                                                                                                                               Case

                                                                         ADVERTISEMENT




   4 Signs Your Heart Is Quietly Failing You
   Sponsored by PHYSIOTRU

   How To Avoid A Heart Attack (Do This For 7 Seconds Twice A Day)

                                                                          S EE MORE




   So Locke took to Twitter. Over the next day, support for Locke, and for her call for the MWA
   to rescind their award from Fairstein, began building on Twitter. Authors, including Lori
   Rader-Day, Jordan Harper and Marie Myung-Ok Lee, re-tweeted Locke. Novelist Steph Cha
   penned an article for the Los Angeles Times about the growing controversy, writing, "Let's
   remember that the loss of a reward is not comparable to the loss of freedom."


   In 48 hours, Locke's initial tweet gained nearly 500 retweets and close to 1,000 likes.




https://www.bustle.com/p/a-literary-group-rescinds-award-for-linda-fairstein-amid-outcry-over-her-role-in-central-park-five-case-13220990        2/5
                                                                                                                                   P-APP002858
5/12/2020             Case 1:20-cv-08042-PKC              Document
                               A Literary Group Rescinds Award            46-15Amid
                                                               For Linda Fairstein, Filed
                                                                                      Outcry07/01/20        Page
                                                                                             Over Her Role In Central 29
                                                                                                                      Parkof
                                                                                                                          Five58
                                                                                                                               Case




   Meanwhile, Fairstein took to her own Twitter, responding directly to Locke.




   On Nov. 28, the MWA released a statement that they were "taking seriously the issues raised
   by Attica Locke." On Nov. 29, that post was taken down and replaced with the
   announcement that the MWA has officially withdrawn Fairstein's award.




                                                                         ADVERTISEMENT




   "When the MWA Board made its selection, it was unaware of Ms. Fairstein’s role in the
   controversy," reads the statement. "After profound reflection, the Board has decided that
   MWA cannot move forward with an award that lacks the support of such a large percentage
   of our members."


   Since 2002, Fairstein has published 20 novels starring Alexandra Cooper, a sex-crimes
   prosecutor in New York City. Her protagonist, often presented as Fairstein's own "alter-ego,"


https://www.bustle.com/p/a-literary-group-rescinds-award-for-linda-fairstein-amid-outcry-over-her-role-in-central-park-five-case-13220990        3/5
                                                                                                                                   P-APP002859
5/12/2020             Case 1:20-cv-08042-PKC              Document
                               A Literary Group Rescinds Award            46-15Amid
                                                               For Linda Fairstein, Filed
                                                                                      Outcry07/01/20        Page
                                                                                             Over Her Role In Central 30
                                                                                                                      Parkof
                                                                                                                          Five58
                                                                                                                               Case

   has been held up as an example of a strong, three-dimensional female character by readers.


   But since her first appearance on the literary scene, with her 1993 memoir, Sexual Violence:
   Our War Against Rape, Fairstein's initial, decades-long career as head of New York City's Sex
   Crimes Unit has often been described only in broad strokes.


   In the announcement of her appointment as a 2019 Grand Master, the Mystery Writers of
   America wrote, "In her 30-year tenure at the Manhattan DA’s Office, she was a pioneer in the
   war against rape, fighting for historic changes to the criminal justice system and for justice
   on behalf of victims of the most heinous crimes." In the Publisher's Weekly review of
   Fairstein's first novel, Final Jeopardy, she is described as "the crusading longtime chief of
   Manhattan's Sex Crimes Prosecutions Unit." And in a review of Into the Lion's Den, her first
   book for middle grade readers, The National Book Review wrote that Fairstein is "widely
   regarded as the nation's leading legal expert on sexual assault and domestic violence."


   Fairstein's first Alex Cooper novel hit shelves the same year the Central Park Five were
   exonerated. In the following years, as Fairstein's Alex Cooper novels repeatedly made the
   New York Times' best-seller list, the Central Park Five — Antron McCray, Yusef Salaam, Korey
   Wise, Raymond Santana and Kevin Richardson — worked to rebuild their lives after growing
   up, essentially, in prison.




                                                                         ADVERTISEMENT




   Bustle reached out to Linda Fairstein for comment, but did not receive a response as of
   publication. In an email to Bustle, Attica Locke wrote: "Thank you for the interest, but I’ve




https://www.bustle.com/p/a-literary-group-rescinds-award-for-linda-fairstein-amid-outcry-over-her-role-in-central-park-five-case-13220990        4/5
                                                                                                                                   P-APP002860
5/12/2020             Case 1:20-cv-08042-PKC              Document
                               A Literary Group Rescinds Award            46-15Amid
                                                               For Linda Fairstein, Filed
                                                                                      Outcry07/01/20        Page
                                                                                             Over Her Role In Central 31
                                                                                                                      Parkof
                                                                                                                          Five58
                                                                                                                               Case

   said everything I want to on the subject, and the MWA has rescinded her award. A positive
   outcome."




https://www.bustle.com/p/a-literary-group-rescinds-award-for-linda-fairstein-amid-outcry-over-her-role-in-central-park-five-case-13220990        5/5
                                                                                                                                   P-APP002861
5/12/2020             Case 1:20-cv-08042-PKC
                                          MysteryDocument        46-15
                                                 Writers rescind honor        Filed on
                                                                       for prosecutor 07/01/20       Page 32 of 58
                                                                                       'Central Park Five'




BOOKS


Mystery Writers rescind honor for
Linda Fairstein, prosecutor on
'Central Park Five' case
Jennifer Peltz and Hillel Italie The Associated Press
Published 9 :2 9 p.m . ET Nov . 2 9 , 2 01 8


NEW YORK – The Mystery Writers of America withdrew a major honor Thursday from
author Linda Fairstein after other authors condemned the ex-prosecutor's role in New York's
notorious "Central Park Five" case.

The decision, just two days after the Grand Master Award was announced, marked the first
time the group has ever rescinded the prize, which recognizes lifetime achievement and has
been given to Sue Grafton and Stephen King, among others.

"MWA cannot move forward with an award that lacks the support of such a large percentage
of our members," the group said in a statement that also pledged to re-evaluate its process for
selecting honorees. "We realize that this action will be unsatisfactory to many. We apologize
for any pain and disappointment this situation has caused."

Fairstein, known for her best-selling novels featuring prosecutor Alex Cooper, wrote on her
Facebook page that she was "extremely disappointed, of course, to have this great award-
designation revoked so hastily."

"I remain enormously proud of our pioneering work at the Manhattan District Attorney's
Office Sex Crimes Prosecution Unit, advancing the ability of victims of violence to triumph in
the criminal justice system," she added. "I thank MWA for the initial honor and for the joy it
inspired, which can never be revoked."

When the award was announced Tuesday, Fairstein called it "a thrilling surprise."

"I'm pinching myself," she tweeted at the time.



https://www.usatoday.com/story/life/books/2018/11/29/mystery-writers-rescind-honor-linda-fairstein-prosecutor-central-park-five/2156900002/       1/3
                                                                                                                                    P-APP002862
5/12/2020             Case 1:20-cv-08042-PKC
                                          MysteryDocument        46-15
                                                 Writers rescind honor        Filed on
                                                                       for prosecutor 07/01/20       Page 33 of 58
                                                                                       'Central Park Five'



But some prominent mystery writers, including Attica Locke and Nick Kolakowski, expressed
outrage over the decision. On Thursday, Locke tweeted "Thank you @EdgarAwards for
listening."

Fairstein was the top Manhattan sex crimes prosecutor when five teenagers were charged
with the 1989 rape and beating of a female investment banker jogging in Central Park.

Related: BBQ Becky, Permit Patty and why the internet is shaming white people who police
people 'simply for being black'

The attack became a national symbol of urban mayhem at a time when New York City's
murder rate was nearing its historical peak. The case also bared the city's racial and class
divide, painting a portrait of a crew of black and Hispanic youths "wilding" and preying on a
white professional. Donald Trump, a New York real estate developer at the time, bought full-
page newspaper ads reading "Bring Back The Death Penalty. Bring Back Our Police!"

The teens said they were coerced into confessing their involvement in the attack. Their
convictions were overturned in 2002 after convicted murderer and serial rapist Matias Reyes
confessed to committing the crime alone, and DNA linked him to it.

Prosecutors stopped short of declaring the five innocent but withdrew all charges. The legal
time clock had run out for charging Reyes, who was already serving life in prison on other
convictions.Fairstein observed the boys' 1989 interrogation, conducted by another
prosecutor and police. She didn't personally try the case.

Since its collapse, she has denied the teens were coerced and has defended authorities'
conduct in the case, explored in a 2013 documentary by Ken Burns.

The city reached a roughly $41 million settlement with the five the next year, while not
admitting any wrongdoing.

In announcing Fairstein's honor had been rescinded, the mystery association said Thursday
that its board was "unaware of Ms. Fairstein's role in the controversy."

More: The 10 best true-crime documentaries, ready to stream

Locke and Fairstein exchanged caustic tweets after the award was announced. Locke, who is
working with Ava DuVernay on a Netflix docudrama about the case, called Fairstein "almost
singlehandedly responsible for the wrongful incarceration of the Central Park Five" and
castigated her for not apologizing.
https://www.usatoday.com/story/life/books/2018/11/29/mystery-writers-rescind-honor-linda-fairstein-prosecutor-central-park-five/2156900002/       2/3
                                                                                                                                    P-APP002863
5/12/2020             Case 1:20-cv-08042-PKC
                                          MysteryDocument        46-15
                                                 Writers rescind honor        Filed on
                                                                       for prosecutor 07/01/20       Page 34 of 58
                                                                                       'Central Park Five'



Fairstein responded by tweeting Locke should "learn your facts," adding: "Your anger and
comments are so misdirected."

Fairstein built a reputation as a pioneering prosecutor of sexual offenses during her 25 years
of leading the Manhattan district attorney's sex crimes unit. She retired in 2002, but already
was established as a crime novelist, having agreed in 1995 to a two-book, $500,000 deal. Her
first novel, "Final Jeopardy," came out in 1996 and was the basis for an Edgar-nominated TV
miniseries starring Dana Delany. Her other books include "Killer Look," ''Devil's Bridge" and
"Lethal Legacy."




https://www.usatoday.com/story/life/books/2018/11/29/mystery-writers-rescind-honor-linda-fairstein-prosecutor-central-park-five/2156900002/       3/3
                                                                                                                                    P-APP002864
     Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 35 of 58




Writers’ group won’t honor prosecutor tied to
Central Park 5
By JENNIFER PELTZ and HILLEL ITALIENovember 29, 2018

NEW YORK (AP) — The Mystery Writers of America withdrew a major honor
Thursday from author Linda Fairstein after other authors condemned the ex-
prosecutor’s role in New York’s notorious “Central Park Five” case.

The decision, just two days after the Grand Master Award was announced,
marked the first time the group has ever rescinded the prize, which recognizes
lifetime achievement and has been given to Sue Grafton and Stephen King
among others.

                              ADVERTISEMENT

“MWA cannot move forward with an award that lacks the support of such a
large percentage of our members,” the group said in a statement that also
pledged to re-evaluate its process for selecting honorees. “We realize that this
action will be unsatisfactory to many. We apologize for any pain and
disappointment this situation has caused.”

Fairstein, known for her best-selling novels featuring prosecutor Alex Cooper,
wrote on her Facebook page that she was “extremely disappointed, of course,
to have this great award-designation revoked so hastily.”

“I remain enormously proud of our pioneering work at the Manhattan District
Attorney’s Office Sex Crimes Prosecution Unit, advancing the ability of victims
of violence to triumph in the criminal justice system,” she added. “I thank
MWA for the initial honor and for the joy it inspired, which can never be
revoked.”

When the award was announced Tuesday, Fairstein called it “a thrilling
surprise.”

“I’m pinching myself,” she tweeted at the time.

But some prominent mystery writers, including Attica Locke and Nick
Kolakowski, expressed outrage over the decision. On Thursday, Locke tweeted
“Thank you @EdgarAwards for listening.”




                                                                     P-APP002865
     Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 36 of 58




Fairstein was the top Manhattan sex crimes prosecutor when five teenagers
were charged with the 1989 rape and beating of a female investment banker
jogging in Central Park.

The attack became a national symbol of urban mayhem at a time when New
York City’s murder rate was nearing its historical peak. The case also bared the
city’s racial and class divide, painting a portrait of a crew of black and
Hispanic youths “wilding” and preying on a white professional. Donald
Trump, a New York real estate developer at the time, bought full-page
newspaper ads reading “Bring Back The Death Penalty. Bring Back Our
Police!”

The teens said they were coerced into confessing their involvement in the
attack. Their convictions were overturned in 2002 after convicted murderer
and serial rapist Matias Reyes confessed to committing the crime alone, and
DNA linked him to it.

                              ADVERTISEMENT

Prosecutors stopped short of declaring the five innocent but withdrew all
charges. The legal time clock had run out for charging Reyes, who was already
serving life in prison on other convictions.

Fairstein observed the boys’ 1989 interrogation, conducted by another
prosecutor and police. She didn’t personally try the case.

Since its collapse, she has denied the teens were coerced and has defended
authorities’ conduct in the case, explored in a 2013 documentary by Ken
Burns.

The city reached a roughly $41 million settlement with the five the next year,
while not admitting any wrongdoing.

In announcing Fairstein’s honor had been rescinded, the mystery association
said Thursday that its board was “unaware of Ms. Fairstein’s role in the
controversy.”

Locke and Fairstein exchanged caustic tweets after the award was announced.
Locke, who is working with Ava DuVernay on a Netflix docudrama about the
case, called Fairstein “almost singlehandedly responsible for the wrongful
incarceration of the Central Park Five” and castigated her for not apologizing.




                                                                    P-APP002866
     Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 37 of 58




Fairstein responded by tweeting Locke should “learn your facts,” adding:
“Your anger and comments are so misdirected.”

Fairstein built a reputation as a pioneering prosecutor of sexual offenses
during her 25 years of leading the Manhattan district attorney’s sex crimes
unit. She retired in 2002, but already was established as a crime novelist,
having agreed in 1995 to a two-book, $500,000 deal. Her first novel, “Final
Jeopardy,” came out in 1996 and was the basis for an Edgar-nominated TV
miniseries starring Dana Delany. Her other books include “Killer Look,”
″Devil’s Bridge” and “Lethal Legacy.”




                                                                  P-APP002867
                       Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page  38 of 58
                                                                             SUBSCRIBE | LOGIN | E-NEWSLETTERS



                        SELF-PUBLISHING                  JOBZONE          THE MILLIONS


                                                     ADVERTISEMENT




After Outcry, MWA Withdraws Fairstein's Grand Master
Honor
By John Maher | Nov 29, 2018

    Like 121      Share         Tw eet


Just two days after Mystery Writers of America announced that it would honor author Linda Fairstein as one of two
of its Grand Masters for 2019, the organization withdrew the award following a public outcry over the bestselling
crime novelist's role overseeing the prosecution of the Central Park Five when she was the head of the sex crimes
unit of the Manhattan district attorney's office. The convictions were ultimately overturned.

Among critics of the decision to give Fairstein the award, established to "acknowledge important contributions" to
the mystery genre as well as "a body of work that is both significant and of consistent high quality," were MWA
members and honorees, including the writer Attica Locke. In a statement explaining the withdrawal, the MWA's board
of directors said it "cannot move forward with an award that lacks the support of such a large percentage of our
members."


Article continues below.

RELATED STORIES:

  More in News -> Awards & Prizes


    Want to reprint?
    Get permissions.

                                                                                                                     /
                                                                                             P-APP002868
FREE E-NEWSLETTERS
             Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 39 of 58

 Enter e-mail address

   PW Daily      Tip Sheet

                 More Newsletters




            attica locke
            @atticalocke

    .@EdgarAwards As a member and 2018 Edgar winner, I am
    begging you to reconsider having Linda Fairstein serve as a
    Grand Master in next year’s awards ceremony. She is almost
    singlehandedly responsible for the wrongful incarceration of the
    Central Park Five. 1/
       1,223 1:02 PM - Nov 27, 2018

        585 people are talking about this


The board continued: "When the MWA Board made its selection, it was unaware of Ms. Fairstein's role in the
controversy." It added: "MWA will be reevaluating and significantly revising its procedures for selecting honorary
awards in the future."

Martin Cruz Smith, the other honoree, will still be named Grand Master for 2019. Previous Grand Masters include
William Link, Peter Lovesey, Jane Langton, Max Allan Collins, Ellen Hart, Walter Mosley, Lois Duncan, James Ellroy,
Robert Crais, Carolyn Hart, Ken Follett, Margaret Maron, Martha Grimes, Sara Paretsky, James Lee Burke, Sue
Grafton, Bill Pronzini, Stephen King, Marcia Muller, Dick Francis, Mary Higgins Clark, Lawrence Block, P.D. James,
Ellery Queen, Daphne du Maurier, Alfred Hitchcock, Graham Greene, and Agatha Christie.

Fairstein, who responded to some of her critics via her Twitter account, has yet to issue her own statement.

ALSO ON PW




                        PW's 2019 Person of                                    Check Out Our
                              the Year                                        Podcasts! more...




                                                                                                                      /
                                                                                                  P-APP002869
                Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 40 of 58



                   'Juniper Jones' Will                                           This Week's Starred
                     Never Forget Her                                                   Reviews
                    Friends. Will You?
                         more...



1 Comment                                                                           Sort by Oldest




 Add a comment...



        Dan Coleman
        In this way of thinking, folks might also consider reversing the successes of medical
        procedures on patients by physicians, when later discovering the doctors had done
        something else viewed as unfair or unacceptable by a body of people, something
        unrelated to their particular interests and expertise.
        Like · Reply · 1y


  Facebook Comments Plugin

                                                         ADVERTISEMENT




FEATURED REVIEWS

                      NATURAL HISTORY

                      Carlos Fonseca, trans. from the Spanish b y Megan McDowell. Farrar, Straus and Giroux, $27 (320p) ISBN 978-
                      0-374-21630-6




                                                                                                                                    /
                                                                                                        P-APP002870
                  Case 1:20-cv-08042-PKC
                          PREVIOUS       Document 46-15 Filed 07/01/20 NEXT
                                                                       Page 41 of 58


MOST POPULAR
• Summer Read 2020
• S&S CEO Carolyn Reidy Dies of Heart Attack
• PRH Ups Digital Efforts in the Covid Era
• For Publishers, It's Still the Calm Before the Storm
• Trustbridge Global Media Acquires Walker Books
• The 10 Best Haruki Murakami Books
• The 10 Best Emily Dickinson Poems
• Publishers Weekly to Launch Trade Magazine in Spanish
• Book Deals: Week of May 11, 2020
• Obituary: Irv Myers
• Public Libraries After the Pandemic


BESTSELLERS
 View by genre:              Top 10 Overall                                                                                   more



      1          Camino Winds
                 John Grisham, Author


      2          Magnolia Table, Volume 2: A Collection of Recipes for Gathering
                 Joanna Gaines, Author


      3          If It Bleeds
                 Stephen King, Author


      4          Relationship Goals: How to Win at Dating, Marriage, and Sex
                 Michael Todd, Author


      5          Where the Crawdads Sing
                 Delia Owens, Author




About Us | Contact Us | Submission Guidelines | Subscriber Services | Advertising Info | Terms of Use | Privacy Policy | Do Not Sell |
Calls for Info | Editorial Calendar | Archives | Press | FAQ

© PWxyz, LLC. All rights reserved.




                                                                                                                                         /
                                                                                                           P-APP002871
Writer Linda Fairstein's past as a prosecutor overseeing the Central Park Five case causes award controversy - Los Angeles Times
                                Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 42 of 58
       Sections

                                                                                                     Los Angeles Times
          LOG IN

                                                                                             ADVERTISEMENT




      BOOKS




     Writer Linda Fairstein’s past as a prosecutor overseeing the Central Park
     Five case causes award controversy




     Author Linda Fairstein, center, signs her ninth crime novel, “Bad Blood,” to Donna Hanover, left, with novelist Mary Higgins Clark, right. Fairstein has been named a Grand Master at the
     2019 Edgar Awards. (Diane Bondareff / Montblanc/AP)

                               By STEPH CHA



https://www.latimes.com/books/la-et-jc-mwa-linda-fairstein-20181127-story.html[6/27/2020 9:57:36 AM]                                                     P-APP002872
Writer Linda Fairstein's past as a prosecutor overseeing the Central Park Five case causes award controversy - Los Angeles Times
                                Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 43 of 58
                               NOV. 27, 2018 | 10:30 PM


                               On Nov. 29, Mystery Writers of America decided to withdraw the Linda Fairstein Grand
                               Master award.


                               Mystery Writers of America announced the recipients of its 2019 Grand Master Award on
                               Tuesday, but the announcement has been met with more outrage than celebration.


                               The Grand Master Award, presented at the annual Edgar Awards banquet in New York, is
                               one of the most prestigious distinctions in the mystery genre, an honor held by the likes of
                               Stephen King, Walter Mosley and Agatha Christie. Next year, the award will go to Martin
                               Cruz Smith and Linda Fairstein. I’d heard of Smith, but not Fairstein. And really, I should
                               have known her name. Not for her internationally bestselling Alexandra Cooper series, but
                               because in her former life working for the Manhattan district attorney’s office, she oversaw
                               the prosecution of the Central Park Five. She shouldn’t be the toast of a black-tie literary
                               gala — she should be notorious.


                               As the head of the Sex Crimes Unit, Fairstein was instrumental in the wrongful conviction
                               of five black teenagers accused of raping a white woman jogger in Central Park in 1989. It
                               was a case that made headlines across the country and captivated television audiences, a
                               story fueled by racial tensions and racist rhetoric.

                                                                                              ADVERTISING




                                                                                                                                   Ads by Teads




                               Fairstein was personally involved in securing the false confessions that formed the
                               prosecution’s entire case. Her conduct was so reprehensible that then-appeals court
                               Judge Vito Titone called her out by name in his dissenting opinion in defendant Yusuf
                               Salaam’s unsuccessful appeal, which details her calculated efforts to isolate and induce a
                               confession from the then-15-year-old suspect.


https://www.latimes.com/books/la-et-jc-mwa-linda-fairstein-20181127-story.html[6/27/2020 9:57:36 AM]                                          P-APP002873
Writer Linda Fairstein's past as a prosecutor overseeing the Central Park Five case causes award controversy - Los Angeles Times
                                Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 44 of 58

                               The Five served six to 13 years in prison before their convictions were vacated following
                               the confession of a serial rapist, confirmed by DNA evidence, in 2002. Fairstein has never
                               apologized or changed her position on their guilt. (Nor has Donald Trump, who in 1989
                               took out full-page newspaper ads in New York City calling for the return of the death
                               penalty after the teens were arrested.) Only four months ago, in a letter to the editor of
                               the New York Law Journal, Fairstein maintained that “the questioning [of the Central Park
                               Five] was respectful, dignified, carried out according to the letter of the law and with
                               sensitivity to the young age of the men.”


                               Here’s what Mystery Writers of America had to say about Fairstein’s legal career, in this
                               cheery news release on Tuesday morning: “Linda Fairstein became a sex-crimes
                               prosecutor during a time when sex crimes were almost impossible to prosecute. In her 30-
                               year tenure at the Manhattan DA’s Office, she was a pioneer in the war against rape,
                               fighting for historic changes to the criminal justice system and for justice on behalf of
                               victims of the most heinous crimes.” It’s not like they didn’t Google her. They just
                               neglected to mention her most famous case, the one that’s become synonymous with
                               prosecutorial overreach and misconduct.


                               Shortly after the announcement, author Attica Locke — whose “Bluebird, Bluebird” won
                               the 2018 Edgar Award for best novel —took Mystery Writers of America to task on Twitter,
                               begging the group to reconsider its decision to name Fairstein a Grand Master.


                                                                                        SPONSORED CONTENT

                                                                                       Do You Cry or Laugh Uncontrollably
                                                                                       Following Your Stroke? It...
                                                                                       By PBAInfo.org
                                                                                       Experiencing sudden, frequent, uncontrollable episodes of crying
                                                                                       and/or laughing? It could be PseudoBulbar Affect (PBA), which can
                                                                                       happen as a result of certain neurologic conditions or brain injury.




https://www.latimes.com/books/la-et-jc-mwa-linda-fairstein-20181127-story.html[6/27/2020 9:57:36 AM]                                             P-APP002874
Writer Linda Fairstein's past as a prosecutor overseeing the Central Park Five case causes award controversy - Los Angeles Times
                                Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 45 of 58

                               Locke, whose television writing credits include an upcoming Netflix series on the Central
                               Park Five directed by Ava DuVernay, has long been familiar with the case, but didn’t
                               realize until recently that Fairstein had reinvented herself as a crime writer, or that so few
                               crime writers seemed to know about her background.


                               I was one of the clueless until I saw Locke’s thread, and I’ve been entrenched in the
                               mystery world since my first book came out in 2013. I’ve attended countless book events
                               and conferences — it’s very likely I’ve been in the same room as Fairstein — and have
                               been editing the crime section of the Los Angeles Review of Books since 2015. There are
                               certainly big-name authors I don’t run across, but I tend to hear the gossip. I knew about
                               Anne Perry’s background (see the movie “Heavenly Creatures”) and that former L.A.
                               prosecutor Marcia Clark was publishing mystery novels. I find it disturbing that I never
                               heard a word about Fairstein’s history.


                               Her presence among us should be the scandal of every conference — it probably
                               would’ve been earlier if there had been more crime writers of color when the Five were
                               exonerated in 2002. But at some point, her background must have become old news, an
                               uncomfortable thing the larger crime world has been happy to ignore. How many of us
                               have been polite to her on accident because the rest of us were polite to her on purpose?


                               Tacit approval is one thing, of course; the Grand Master Award is another. Mystery Writers
                               of America has made a lot of fuss about diversity over the last few years, and I do believe
                               that the mystery community has made some meaningful strides toward inclusion. But
                               we’re apparently still at a place where the board of Mystery Writers of America thinks
                               calling the white prosecutor who oversaw the conviction of innocent black boys “Grand
                               Master” is a good idea. It’s also worth noting that the Edgar Awards banquet will take
                               place in April, almost exactly 30 years after the Five were wrongfully arrested and
                               imprisoned.


                               After Locke’s thread spread widely, Mystery Writers of America said via Twitter: “We are
                               taking seriously the issues raised by @atticalocke . Our Board is going to discuss these
                               concerns as soon as possible and make a further statement soon.” It seems as though the
                               blowback has taken the board by surprise. On the one hand, the lack of foresight is
                               breathtaking. But on the other, it sure did look as if everyone was cool with Linda Fairstein
                               for a while there.


                               Mystery Writers of America is now in a tough spot. Many crime writers have already called



https://www.latimes.com/books/la-et-jc-mwa-linda-fairstein-20181127-story.html[6/27/2020 9:57:36 AM]                               P-APP002875
Writer Linda Fairstein's past as a prosecutor overseeing the Central Park Five case causes award controversy - Los Angeles Times
                                Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 46 of 58
                               for the revocation of Fairstein’s award. Meanwhile, Fairstein is sparring with Locke on
                               Twitter, and I doubt she or her supporters would be happy to see the organization cave to
                               the pressure. While the mystery writing community has changed somewhat over the last
                               few years, it has long been embarrassingly white and, if not outright conservative, less
                               than progressive in its collective values (hello hero cops and beautiful dead girls). Fairstein
                               has made a name for herself writing legal thrillers about a sex crimes prosecutor who
                               serves justice and saves the day. She’s made enormous profits with these stories, and has
                               been astoundingly successful in shaping her own narrative and retaining the respect of her
                               community.


                               Whatever Mystery Writers of America decides –– and let’s remember that the loss of a
                               reward is not comparable to the loss of freedom –– this debacle will show our divisions.
                               Fairstein’s actions can no longer fly under the radar. We all have to deal with her now.


                               Cha is a novelist, editor and attorney. She has been a member of Mystery Writers of
                               America since 2013.




                               UPDATES:


                               Nov. 30 9:50 a.m.: This essay was with updated with news that Mystery Writers of
                               America withdrew the Grand Master Award for Linda Fairstein.




                                BOOKS




                                                                                   Love a good book?
         Get the latest news, events and more from the Los Angeles Times Book Club, and help us get L.A. reading and talking.



           Enter   Email
           Enter Email Address Address                                                            Sign
                                                                                                   SIGNMe Up
                                                                                                       ME UP

         You may occasionally receive promotional content from the Los Angeles Times.


     MORE FROM THE LOS ANGELES TIMES




https://www.latimes.com/books/la-et-jc-mwa-linda-fairstein-20181127-story.html[6/27/2020 9:57:36 AM]                               P-APP002876
5/12/2020             Case 1:20-cv-08042-PKC
                               The Seattle Review of BooksDocument
                                                          - Mystery Writers46-15
                                                                            of AmericaFiled   07/01/20
                                                                                      withdraws Grand Master Page
                                                                                                             award for 47
                                                                                                                       Lindaof 58
                                                                                                                             Fairstein




               The Seattle Review of Books                                                                                                     




    Mystery Writers of America withdraws Grand Master award for Linda Fairstein
    John Maher writes at Publishers Weekly:

       Just two days after Mystery Writers of America announced that it would honor author Linda
       Fairstein as one of two of its Grand Masters for 2019, the organization withdrew the award
       following a public outcry over the bestselling crime novelist’s role overseeing the prosecution of
       the Central Park Five, which ultimately led to wrongful conviction.

    The board released a statement claiming they were “unaware of Ms. Fairstein’s role in the
    controversy.” (I’d argue that the Central Park Five case was a travesty and not a controversy,
    but whatever.) This marks the second literary controversy to reach a sensible conclusion in
    less than a week. I’m sure somewhere, someone is firing up their laptop to write an
    “actually, internet mobs are still bad” thinkpiece; I look forward to not reading that awful
    piece. Published a year ago (2018-11-29T19:54:00.000Z) by Paul Constant




    Share this note:



       L EARN AB O UT SP O NSO RSHIP S




https://www.seattlereviewofbooks.com/notes/2018/11/29/mystery-writers-of-america-withdraws-grand-master-award-for-linda-fairstein/                 1/2
                                                                                                                                 P-APP002877
5/12/2020             Case 1:20-cv-08042-PKC
                               The Seattle Review of BooksDocument
                                                          - Mystery Writers46-15
                                                                            of AmericaFiled   07/01/20
                                                                                      withdraws Grand Master Page
                                                                                                             award for 48
                                                                                                                       Lindaof 58
                                                                                                                             Fairstein


                                         Follow @seattlereviewof on Twitter
                              Like the Seattle Review of Books on Facebook
                                                          We have an RSS feed


            Home
            Reviews
            Writers
            About / Contact
            Write for us
            How to sponsor
            Resources
                             All content ©2018 The Seattle Review of Books, and respective authors.
                       Our typefaces, Seravek and Anchor, were kindly provided by the Process Type Foundry.




https://www.seattlereviewofbooks.com/notes/2018/11/29/mystery-writers-of-america-withdraws-grand-master-award-for-linda-fairstein/             2/2
                                                                                                                                 P-APP002878
5/12/2020             Case 1:20-cv-08042-PKC                Document
                                Linda Fairstein: literary group             46-15
                                                                rescinds honor            Filed
                                                                               over role in Central07/01/20
                                                                                                    Park Five case |Page    49 Guardian
                                                                                                                    Books | The of 58




This article is more than 1 year old

Linda Fairstein: literary group rescinds honor over role in
Central Park Five case
Mystery Writers of America withdrew Grand Master award from ex prosecutor after writers
expressed outrage over the decision

Guardian staﬀ and agencies
Thu 29 Nov 2018 17.02 EST

The Mystery Writers of America (MWA) withdrew a major honor on Thursday from author Linda
Fairstein after other writers condemned the ex-prosecutor’s role in New York’s notorious “Central
Park Five” case.

The decision, just two days after the Grand Master award was announced, marked the ﬁrst time
the group has ever rescinded the prize, which recognizes lifetime achievement and has been
given to such writers as Sue Grafton and Stephen King.

“MWA cannot move forward with an award that lacks the support of such a large percentage of
our members,” the group said in a statement that also pledged to re-evaluate its process for
selecting honorees.
https://www.theguardian.com/books/2018/nov/29/linda-fairstein-mystery-writers-of-america-grand-master-award-rescinded                     1/5
                                                                                                                           P-APP002879
5/12/2020             Case 1:20-cv-08042-PKC                Document
                                Linda Fairstein: literary group             46-15
                                                                rescinds honor            Filed
                                                                               over role in Central07/01/20
                                                                                                    Park Five case |Page    50 Guardian
                                                                                                                    Books | The of 58
Fairstein, known for her bestselling Alex Cooper novels, was speaking at a conference on
Thursday and referred an inquiry to her publisher, Penguin Publishing Group’s Dutton imprint. It
had no immediate comment.

When the award was announced on Tuesday, Fairstein called it “a thrilling surprise”.

“I’m pinching myself,” she tweeted at the time.

But some prominent mystery writers, including Attica Locke and Nick Kolakowski, expressed
outrage over the decision. On Thursday, Locke tweeted: “Thank you @EdgarAwards for listening.”

Fairstein was the top Manhattan sex crimes prosecutor when ﬁve teenagers were charged with
the 1989 rape and beating of a female investment banker jogging in Central Park.

The attack became a national symbol of urban mayhem at a time when New York City’s murder
rate was nearing its historical peak. The case also bared the city’s racial and class divide, painting
a portrait of a crew of black and Hispanic youths “wilding” and preying on a white professional.
Donald Trump, a New York real estate developer at the time, bought full-page newspaper ads
reading: “Bring Back The Death Penalty. Bring Back Our Police!”

The teens said they were coerced into confessing their involvement in the attack.

The victim, whose identity had been protected, chose to identify herself in 2003 as Trisha Meili.
She had no memory of the attack that nearly killed her. She later ran the New York marathon and
wrote a book.

The ﬁve convictions were overturned in 2002 after convicted murderer and serial rapist Matias
Reyes confessed to committing the crime alone, and DNA linked him to it.

Prosecutors stopped short of declaring the ﬁve innocent but withdrew all charges. The legal time
clock had run out for charging Reyes, who was already serving life in prison on other convictions.

Fairstein observed the boys’ 1989 interrogation, conducted by another prosecutor and police. She
did not personally try the case.

Since its collapse, however, she has denied the teens were coerced and has defended authorities’
conduct in the case, explored in a 2013 documentary by Ken Burns.

The city reached a $41m settlement with the ﬁve the next year, while not admitting any
wrongdoing.

Locke and Fairstein exchanged caustic tweets after the award was announced. Locke, who is
working with Ava DuVernay on a Netﬂix docudrama about the case, called Fairstein “almost
singlehandedly responsible for the wrongful incarceration of the Central Park Five” and
castigated her for not apologizing.

Fairstein responded by tweeting Locke should “learn your facts”, adding: “Your anger and
comments are so misdirected.”

Long a controversial ﬁgure, she also wrote a piece in the New York Law Journal earlier this year
defending her conduct and reputation.

https://www.theguardian.com/books/2018/nov/29/linda-fairstein-mystery-writers-of-america-grand-master-award-rescinded                     2/5
                                                                                                                           P-APP002880
5/12/2020             Case 1:20-cv-08042-PKC                Document
                                Linda Fairstein: literary group             46-15
                                                                rescinds honor            Filed
                                                                               over role in Central07/01/20
                                                                                                    Park Five case |Page    51 Guardian
                                                                                                                    Books | The of 58
Fairstein garnered a reputation as a pioneering prosecutor of sexual oﬀenses during her 25 years
of leading the Manhattan district attorney’s sex crimes unit. She retired in 2002 and began a
successful career as a crime novelist, often drawing upon her past as a prosecutor.

She spoke out to the Washington Post during the conﬁrmation of Brett Kavanaugh to the supreme
court, in defense of the account of Christine Blasey Ford, who accused the judge of attempting to
rape her when they were teens.

But Fairstein also indirectly helped the disgraced ﬁlm mogul Harvey Weinstein with his search for
legal representation in the past after being accused of sexual assault and cast doubt on one of his
accusers in the protest.

America faces an epic choice ...
... in the coming year, and the results will deﬁne the country for a generation. These are perilous
times. Over the last three years, much of what the Guardian holds dear has been threatened –
democracy, civility, truth. This administration has cleared out science and scientists across all
departments. America's reputation as a competent global leader is in peril. Truth is being chased
away. But with your help we can continue to put it center stage.

Rampant disinformation, partisan news sources and social media's tsunami of fake news are no
bases on which to inform the American public in 2020. We believe every one of us deserves equal
access to fact-based news and analysis. So we’ve decided to keep Guardian journalism free for all
readers, regardless of where they live or what they can aﬀord to pay. This would not be possible
without the generosity of readers, who now support our work from across America in all 50 states.

You’ve read more than 5 articles What's this? We would like to remind you how many Guardian
articles you've enjoyed on this device. Can we continue showing you this? Yes, that's OK No, opt
me out Please note you cannot undo this action or opt back in in the last six months. Our
journalism relies on our readers’ generosity – your ﬁnancial support has meant we can keep
investigating, disentangling and interrogating. It has protected our independence, which has
never been so critical. We are so grateful.

We hope you will consider supporting us today. We need your support to keep delivering quality
journalism that’s open and independent. Every reader contribution, however big or small, is so
valuable. Support the Guardian from as little as $1 – and it only takes a minute. Thank you.




https://www.theguardian.com/books/2018/nov/29/linda-fairstein-mystery-writers-of-america-grand-master-award-rescinded                     3/5
                                                                                                                           P-APP002881
5/12/2020             Case 1:20-cv-08042-PKC                Document
                                Linda Fairstein: literary group             46-15
                                                                rescinds honor            Filed
                                                                               over role in Central07/01/20
                                                                                                    Park Five case |Page    52 Guardian
                                                                                                                    Books | The of 58
Support The Guardian




Remind me in July




Remind me in July
Email address




https://www.theguardian.com/books/2018/nov/29/linda-fairstein-mystery-writers-of-america-grand-master-award-rescinded                     4/5
                                                                                                                           P-APP002882
5/12/2020             Case 1:20-cv-08042-PKC                Document
                                Linda Fairstein: literary group             46-15
                                                                rescinds honor            Filed
                                                                               over role in Central07/01/20
                                                                                                    Park Five case |Page    53 Guardian
                                                                                                                    Books | The of 58
 Set my reminder




We will use this to send you a single email in July 2020. To ﬁnd out what personal data we collect
and how we use it, please visit our Privacy Policy

We will be in touch to invite you to contribute. Look out for a message in your inbox in July 2020.
If you have any questions about contributing, please contact us here.
Topics
    Books
    New York
    Awards and prizes
    news




https://www.theguardian.com/books/2018/nov/29/linda-fairstein-mystery-writers-of-america-grand-master-award-rescinded                     5/5
                                                                                                                           P-APP002883
5/12/2020            Case 1:20-cv-08042-PKC           Document
                                   Mystery writers group              46-15
                                                         withdraws award to formerFiled  07/01/20
                                                                                  prosecutor              Page 54
                                                                                             because of controversial    of 58
                                                                                                                      case




       Home / Daily News / Mystery writers group withdraws award to…


    LAW IN POPULAR CULTURE


    Mystery writers group withdraws award to former
    prosecutor because of controversial case
    BY DEBRA CASSENS WEISS (HTTPS://WWW.ABAJOURNAL.COM/AUTHORS/4/)
    DECEMBER 3, 2018, 7:50 AM CST
            Like 0   Share          Tw eet         Share



                                                                                                               A novelist’s role as a
                                                                                                               supervisor during the
                                                                                                               controversial
                                                                                                               prosecution of the so-
                                                                                                               called Central Park
                                                                                                               Five came back to
                                                                                                               haunt her when a
                                                                                                               mystery writers group
                                                                                                               revoked an award it
                                                                                                               had given her only
                                                                                                               days before.
                                                                                                               Prosecutor-turned-
                                                                                                               novelist Linda Fairstein
                                                                                                               received the Grand
                                                                                                               Master Award from the
                                                                                                               Mystery Writers of
                                                                                                               America last Tuesday.

https://www.abajournal.com/news/article/mystery_writers_group_withdraws_award_to_former_prosecutor_because_of_contr                       1/4
                                                                                                                      P-APP002884
5/12/2020            Case 1:20-cv-08042-PKC           Document
                                   Mystery writers group              46-15
                                                         withdraws award to formerFiled  07/01/20
                                                                                  prosecutor              Page 55
                                                                                             because of controversial    of 58
                                                                                                                      case



    Photo by ShutterOK/Shutterstock.com                                                                        The honor lasted only
    (https://www.shutterstock.com/g/shutterok).                                                                two days, at which time
                                                                                                               the group rescinded
    the award, report the Washington Post (https://www.washingtonpost.com/nation/2018/11/30/mystery-
    writers-group-rescinds-award-sex-crimes-prosecutor-over-her-role-central-park-five-rape-case/?
    utm_term=.43510d294ef5&wpisrc=nl_mix&wpmm=1),                     the Guardian
    (https://www.theguardian.com/books/2018/nov/29/linda-fairstein-mystery-writers-of-america-grand-master-award-rescinded)
    and the Associated Press (https://www.usatoday.com/story/life/books/2018/11/29/mystery-writers-rescind-
    honor-linda-fairstein-prosecutor-central-park-five/2156900002/).

    The group said in a statement that it “cannot move forward with an award that lacks
    support of such a large percentage of our members.”
    Fairstein has written 20 novels featuring a sex crimes prosecutor named Alexandra
    Cooper.
    The outcry among the mystery group’s members concerned Fairstein’s role as a
    supervisor during the prosecution of five African-American and Hispanic teens in the
    rape and beating a Central Park jogger in 1989. Fairstein was the chief of the sex
    crimes unit at the Manhattan district attorney’s office at the time. The case was
    prosecuted amid fears of a rising murder rate in New York City and a media portrayal
    of “wilding” youths in the park.
    The convictions were overturned in 2002 after a convicted serial rapist confessed to
    the crime and said he acted alone. DNA backed up his story.
    Fairstein didn’t try the case, nor did she investigate it, she said on Twitter
    (https://twitter.com/LindaFairstein/status/1067556116735897607). But she was present during
    interrogation of the teens. Four of them confessed. In a letter
    (https://www.law.com/newyorklawjournal/2018/07/31/in-defense-of-the-central-park-5-prosecution/?
                       to the New York Law Journal in July, Fairstein said the
    slreturn=20181027235733)
    confessions were not coerced, and the questioning was “respectful, dignified,
    carried out according to the letter of the law and with sensitivity to the young age of
    the men.”
    She wrote the letter in response to a New York Law Journal article
    (https://www.law.com/newyorklawjournal/2018/07/20/lawyers-for-central-park-five-say-first-release-of-discovery-materials-
               in which lawyers for the wrongly convicted teens complained that the first
    biases-clients/)
    batch of newly released documents from the case portray their clients in a bad light.
    The five men reached a $40 million settlement with the city in 2014, the New York
    Times reported at the time (https://nyti.ms/TcaJIr). The defendants later denied taking part
    in the rape, although three men acknowledged during parole hearings that they were

https://www.abajournal.com/news/article/mystery_writers_group_withdraws_award_to_former_prosecutor_because_of_contr                      2/4
                                                                                                                      P-APP002885
5/12/2020            Case 1:20-cv-08042-PKC           Document
                                   Mystery writers group              46-15
                                                         withdraws award to formerFiled  07/01/20
                                                                                  prosecutor              Page 56
                                                                                             because of controversial    of 58
                                                                                                                      case



    among a group of teens in the park, and some of the group members assaulted
    other people in the park, according to the Times’ reading of the transcripts.
    Fairstein maintained on Twitter that the teens were involved in the other attacks. “Talk
    to me about the other 6 men viciously attacked in the park that night, which these
    and others admit doing,” she tweeted (https://twitter.com/LindaFairstein/status/1067560789597392897).
    Fairstein’s 16th book, Terminal City, was one of the three finalists
    (https://www.abajournal.com/news/article/2015_harper_lee_prize_voting/news/article/does_a_diverse_bench_really_matter/
    ?icn=sidebar&ici=text) for the 2015 Harper Lee Prize for Legal Fiction (
    http://www.abajournal.com/news/article/vote_for_the_best_legal_novel_of_the_year), which is partly sponsored
    by the ABA Journal. She also was on a panel of judges for the Harper Lee contest in
    2011 (https://www.abajournal.com/news/article/john_grisham_wins_first_harper_lee_prize_for_legal_fiction/) and
    2012
    (https://www.abajournal.com/news/article/help_pick_the_legal_novel_of_the_year_vote_for_one_of_three_harper_lee/).
    She spoke with the ABA Journal about her writing in an August 2015 podcast
    (https://www.abajournal.com/books/article/podcast_episode_41).

    When the Mystery Writers of America award was announced, Fairstein tweeted that
    the news was “a thrilling surprise.” She released a new statement on Facebook
    (https://www.facebook.com/LindaFairstein/posts/10156299100322585) after the award withdrawal. “I am
    extremely disappointed, of course, to have this great award-designation revoked so
    hastily,” she wrote. “I thank MWA for the initial honor and for the joy it inspired, which
    can never be revoked, and I am happy to enthusiastically support the new Grand
    Master.”

      Give us feedback, share a story tip or update, or report an error.




            MOST READ

https://www.abajournal.com/news/article/mystery_writers_group_withdraws_award_to_former_prosecutor_because_of_contr                 3/4
                                                                                                                      P-APP002886
5/12/2020            Case 1:20-cv-08042-PKC           Document
                                   Mystery writers group              46-15
                                                         withdraws award to formerFiled  07/01/20
                                                                                  prosecutor              Page 57
                                                                                             because of controversial    of 58
                                                                                                                      case




            1. Could Zoom jury trials become the norm during the coronavirus pandemic?

            2. Did Kirkland partner write 'This isn’t a gravy train' email? Only part of it 'sounds genuine,' he sa

            3. Nearly 800 COVID-19 lawsuits have been filed, according to law firm's tracker

            4. Contact-tracing apps could help contain COVID-19 but raise thorny legal and privacy issues

            5. Afternoon Briefs: Over 2,100 ex-prosecutors call for AG Barr's resignation; 'patient zero' lawyer te


                                                                                                                      Latest featured news ...




                                     Copyright 2020 American Bar Association. All rights reserved.




https://www.abajournal.com/news/article/mystery_writers_group_withdraws_award_to_former_prosecutor_because_of_contr                              4/4
                                                                                                                           P-APP002887
Case 1:20-cv-08042-PKC Document 46-15 Filed 07/01/20 Page 58 of 58




                                                                     P-APP002888
